Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0072174 A1 by Enty et al (hereafter referred to as Enty, provided by applicant), in view of US 2010/0056181 by Rippon et al. (hereafter referred to as Rippon).

Regarding claim 1, Enty teaches a system of limiting mobile device functionality in a geographic area in which it is desired to limit or control the use of a mobile device (see at least ¶ [0002] and [0006]), comprising:
a disabling device able to transmit a disabling signal that is effective in the fixed geographic area (see at least ¶ [0006]); and
a Device Owner Application capable of residing on a mobile device capable of receiving the disabling signal, wherein said Device Owner Application is able to alter the mobile device’s system configuration responsive to the disabling signal when said mobile device is located within the fixed geographic area (see at least ¶ [0006] and [0040]- [0044]).
However, Entity does not appear to specifically disclose wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed.
In the same field of endeavor, teaches wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed (see at least Fig. 2A, 2B and ¶ [0030]; “In the event that the corresponding transceiver does not successfully associate using the wireless network technology (and provider where applicable) selected in step 220, the corresponding transceiver is deactivated at step 250.”).
It would have obvious to one having ordinary skill in the art before the effective filing date to modify the disabling taught by Entity with the disabling taught by Rippon in order to Reduction in power consumption and improvement in security (Rippon abstract).

Regarding claim 2, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application is able to alter the mobile device’s system configuration to restrict the mobile device’s ability to send and receive text messages and email messages when said mobile device is located within said geographic area (see at least ¶ [0002] and [0006]).

Regarding claim 3, Entity in view of Rippon teaches the system of claim 2.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to respond to user input when said mobile device is located within said geographic area (see at least ¶ [0006] and [0040]).

Regarding claim 4, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application is able to alter the mobile device’s system configuration to restrict the mobile device’s ability to place and receive phone calls when said mobile device is located within said geographic area (see at least ¶ [0006] and [0040]-[0044]).

Regarding claim 5, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application is able to alter the mobile device’s system configuration to restrict the mobile device’s ability to place and receive phone calls requiring user interaction with a touch screen or a keyboard of the mobile device when said mobile device is located within said fixed geographic area (see at least ¶ [0006] and [0040]).

Regarding claim 6, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application is able to alter the mobile device’s system configuration to restrict the mobile device’s ability to utilize a web browser application on the mobile device to access pre-determined web sites (see at least ¶ [0006] and [0040]).

Regarding claim 7, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein said pre-determined web sites are further defined to be all web sites (see at least ¶ [0006] and [0040]).

Regarding claim 8, Entity in view of Rippon teaches the system of claim 1.  In addition, Enty teaches wherein said transmission of said disabling signal does not require an affirmative action by a user to communicate (see at least ¶ [0006] and [0040]).

Regarding claim 10, Entity teaches a method of limiting mobile device functionality in a fixed geographic area in which it is desired to limit or control the use of a mobile device when the mobile device is located within said fixed geographic area (see at least ¶ [0002] and [0006]) comprising:
providing a disabling device capable of transmitting a disabling signal, said disabling signal being effective within said fixed geographic area, and not being effective outside the fixed geographic area (see at least ¶ [0006] and [0040]); 
transmitting said disabling signal within said fixed geographic area (see at least ¶ [0006] and [0040]);
receiving said disabling signal by a mobile device comprising a Device Owner Application, said mobile device receiving said disabling signal as long as the mobile device is located within fixed geographic area (see at least ¶ [0006] and [0040]);
limiting the functionality of the mobile device by the Device Owner Application as long as the mobile device is located within fixed geographic area (see at least ¶ [0006] and [0040]).
However, Entity does not appear to specifically disclose wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed.
In the same field of endeavor, teaches wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed (see at least Fig. 2A, 2B and ¶ [0030]; “In the event that the corresponding transceiver does not successfully associate using the wireless network technology (and provider where applicable) selected in step 220, the corresponding transceiver is deactivated at step 250.”).
It would have obvious to one having ordinary skill in the art before the effective filing date to modify the disabling taught by Entity with the disabling taught by Rippon in order to Reduction in power consumption and improvement in security (Rippon abstract).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enty in view of Rippon as applied to claims 1 and 11 above, further in view of US 2013/0244684 A1 by Kadous et al. (hereafter referred to as Kadous, provided by applicant).
Regarding claim 9, Enty in view of Rippon teaches the system of claim 1.
However, Enty in view of Rippon does not specifically teach wherein the fixed geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform.
In the same field of endeavor, Kadous teaches wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform (see at least ¶ [0064, 0069)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the limiting taught by Enty and Rippon with the restriction taught by Kadous in order to effectively perform a permission or policy ruled task.

9.	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Enty in view of Rippon as applied to claim 10 above, further in view of Guba.
Regarding claim 11, Entity in view of Rippon teaches the method of claim 10.
Enty in view of Rippon does not specifically teach polling, at the mobile device, for the disabling signal from the disabling device; receiving, at the mobile device, the disabling signal; and altering the mobile device’s system configuration responsive to the disabling signal being valid, said altering carried out by said Device Owner Application.
In the same field of endeavor, Guba teaches polling, at the mobile device, for
the disabling signal from the disabling device (see at least ¶ [0098]; In another
preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a Seriodic basis (e.g., every 3 seconds) [polling for the disabling signal]); receiving, at the mobile device, the disabling signal; and altering the mobile device’s system configuration responsive to the disabling signal being valid, said altering carried out by said Device Owner Application (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc..,]).
It would have been obvious to one having ordinary skill in the art before the
effective filing date to modify Enty and Rippon with Guba in order to limit or control use of a mobile
device.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Enty in view of Rippon as applied to claim 11 above, further in view of US 2013/0244684 A1 by Kadous et al. (hereafter referred to as Kadous, provided by applicant).
Regarding claim 12, Enty in view of Rippon teaches the method of claim 11.  Enty  further teaches wherein the fixed geographic area is further defined as being selected from the group consisting of the ability to place a phone call, the ability to send and receive text messages and email messages, the mobile device’s ability to respond to user input, and the ability to utilize a web browser to access web sites via the Internet (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).
Enty in view of Rippon does not specifically teach wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform.
In the same field of endeavor, Kadous teaches wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform (see at least ¶ [0064, 0069)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the limiting taught by Enty and Rippon with the restriction taught by Kadous in order to effectively perform a permission or policy ruled task.
11.	Claim(s) 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0009107 A1 by Guba et al (hereafter referred to as Guba, provided by applicant).
Regarding claim 13, Guba teaches a method of limiting mobile device functionality in a fixed geographic area in which it is desired to limit or control the use of a mobile device comprising:
polling, at the mobile device, for a disabling signal from a disabling device (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a periodic basis (e.g., every 3 seconds) [polling for the disabling signal]);
receiving, at said mobile device, a disabling signal from said disabling device when said mobile device is located in said fixed geographic area (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]);
determining if the disabling signal is valid; altering, by a Device Owner Application on the mobile device, the mobile device’s system configuration responsive to the disabling signal being valid (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]);
polling for the disabling signal (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a Seriodic basis (e.g., every 3 seconds) [polling for the disabling signal]); and
restoring the mobile device’s system configuration responsive to not receiving the disabling signal after a pre-determined amount of time (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).
However, Guba does not appear to specifically disclose wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed.
In the same field of endeavor, Rippon teaches wherein said Device Owner Application is defined as an application that cannot be disabled by a user unless a hardware reset of the mobile device is performed (see at least Fig. 2A, 2B and ¶ [0030]; “In the event that the corresponding transceiver does not successfully associate using the wireless network technology (and provider where applicable) selected in step 220, the corresponding transceiver is deactivated at step 250.”).
It would have obvious to one having ordinary skill in the art before the effective filing date to modify the disabling taught by Guba with the disabling taught by Rippon in order to Reduction in power consumption and improvement in security (Rippon abstract).

Regarding claim 14, Guba in view of Rippon teaches the method of claim 13.  In addition, Guba teaches wherein the disabling signal comprises an identifier (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly name (Bluetooth friendly name can be a network identifier or SSID) of the transmitter 140).

Regarding claim 15, Guba in view of Rippon teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to send and receive text messages and emails (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 16, Guba in view of Rippon teaches the method of claim 15.  In addition, Guba teaches wherein altering the mobile device’s system configuration further comprises restricting the mobile device’s ability to respond to user input (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 17, Guba in view of Rippon teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to place and receive phone calls (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 18, Guba in view of Rippon teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to place and receive phone calls that require user interaction with a touch screen or a keyboard of the mobile device (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 19, Guba in view of Rippon teaches the method of claim 13.  In addition, Guba teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to utilize a web browser application on the mobile device to access pre-determined web sites (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 20, Guba in view of Rippon teaches the method of claim 19.  In addition, Guba teaches wherein said pre-determined web sites are further defined to be all web sites (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465